DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claim 11 is cancelled. Claims 1-10 and 12-15 filed 6/30/20 are pending.
Information Disclosure Statement
3.	IDS filed 7/21/20 has been marked as considered.
Priority
4.	Examiner acknowledges this is a 371 National Stage Entry of PCT/CN2019/112542, which claims foreign priority to 201910037533.X, filed 1/15/19, of which a certified copy has been placed in the file wrapper as of 6/30/20. An English translation of the foreign document was not provided.
Claim Interpretation
5.	Due to claim 12 being dependent on an independent claim of another statutory category (method), it is suggested that dependent claim 12 should be drafted as an independent claim. It should be noted that even if claim 12 is made to be an independent claim, this will not affect the fee worksheet as the applicant would only recite three independent claims. For purposes of compact prosecution, the Examiner is interpreting claim 12 as independent as follows:
12. (Currently Amended) A non-transitory computer readable medium, storing a computer program thereon, the program when executed by a processor, implements the method: 
acquiring transportation demand information; 
acquiring driving status information of a vehicle in a vehicle formation; 
determining a target vehicle from the vehicle formation based on the transportation demand information and the driving status information; 
and sending a dispatch instruction to the target vehicle, to cause the target vehicle to execute a transportation task indicated by the transportation demand information according to the dispatch instruction.
Claim Rejections - 35 USC § 101
6.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.            Claims 1-10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1-5, and 13-15 are directed to a method, claims 6-10 are directed to a system, and claim 12 is directed to a non-transitory computer readable medium, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1 and 6 (and 12 as currently interpreted), are directed to an abstract idea. The claims are drawn to a method, system, and non-transitory computer readable medium respectively which under its broadest reasonable interpretation encompass a mental process of planning a vehicle formation. The independent claims 1 and 6 (and 12 as currently interpreted) recite the following limitations which fall under mental processes: 
acquiring transportation demand information; 
acquiring driving status information of a vehicle in a vehicle formation; 
determining a target vehicle from the vehicle formation based on the transportation demand information and the driving status information; 
and sending a dispatch instruction to the target vehicle, to cause the target vehicle to execute a transportation task indicated by the transportation demand information according to the dispatch instruction.
For example, given information about transportation demand in formation and driving status information, a human could reasonably determine a target vehicle associated with a convoy, or fleet of vehicles. Specifically, given information about the number of objects to be transported (demand information) and the number/status of vehicles in a fleet (status information), a human could determine the target vehicle needed to transport the goods. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generally recited computer elements, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A – Prong 2: Practical Application: The claims recite the following additional elements (underlined):
acquiring transportation demand information; 
acquiring driving status information of a vehicle in a vehicle formation; 
determining a target vehicle from the vehicle formation based on the transportation demand information and the driving status information; 
and sending a dispatch instruction to the target vehicle, to cause the target vehicle to execute a transportation task indicated by the transportation demand information according to the dispatch instruction.
The steps of acquiring information are considered to be insignificant pre-solution data gathering under MPEP 2106.05(g). Similarly, the step of sending dispatch instructions amounts to insignificant post solution displaying of data (see [0037] of applicant’s spec for transportation task being a display of starting point). 
Additionally, claim 6 recites an apparatus for controlling a vehicle comprising a memory and a processor, and claim 12 recites a non-transitory computer readable medium (respectively). This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of planning a vehicle formation using these generally recited computer elements: memory and processor. These additional elements of a memory and processor in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the planning of a vehicle formation. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Mental Processes grouping.  
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory and processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
Furthermore, the limitations considered to be insignificant extra-solution must be re-evaluated in this step to determine if they are significantly more than the abstract idea. In the instant case, the acquiring steps are considered to be well-understood, routine and conventional receiving of data over a network. See MPEP 2106.05(d)(II)(i). Finally, the step of sending dispatch instructions is also considered to be well-understood, routine and conventional transmission of data over a network. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is indicative that an inventive concept is not present. See MPEP 2106.05(d)(II)(i). 
Regarding dependent claims 2 and 7, the claims are directed to limitations which involve a number of to-be-transported objects. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3 and 8, the claims are directed to limitations which involve a number of currently transported objects and a threshold. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4 and 9, the claims are directed to limitations which involve a shortest distance. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 10, and 13-15, the claims are directed to limitations which involve environment information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of providing vehicle supply chain and logistics information, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
10.	Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceng et al (CN 106056900 A, published 10/26/16, citations provided by a machine translation into English), herein “Ceng.”  
Re Claim 1: Ceng discloses a method for controlling a vehicle (see electric commercial vehicle on page 2 in Description) comprising the steps of: 
acquiring transportation demand information (see page 2, line 21 discloses information management module realizing the demand matching and optimizing capacity and passenger/freight); 
acquiring driving status information of a vehicle in a vehicle formation (see page 2, lines 22-23 discloses fleet management module for realizing real-time remote monitoring of vehicle position, running state, driver state, passenger/cargo state, and data analysis to optimize management of fleet); 
determining a target vehicle from the vehicle formation based on the transportation demand information and the driving status information (see page 3, lines 3-4 discloses a supply and demand matching unit which realizes the demand matching according to the real-time position of the vehicle from the vehicle-mounted terminal and capacity state); 
and sending a dispatch instruction to the target vehicle, to cause the target vehicle to execute a transportation task indicated by the transportation demand information according to the dispatch instruction (see page 3, line 5 discloses an information sending unit for sending order request to vehicle and transportation task).
Re Claim 6: Ceng discloses an apparatus for controlling a vehicle (see electric commercial vehicle on page 2 in Description) comprising: 
at least one processor (page 2, line 28 discloses a cloud computing platform); and 
a memory storing instructions, wherein the instructions when executed by the at least
one processor, cause the at least one processor to perform operations, the operations comprising (page 2, line 28 discloses a cloud computing platform):  
acquiring transportation demand information (see page 2, line 21 discloses information management module realizing the demand matching and optimizing capacity and passenger/freight); 
acquiring driving status information of a vehicle in a vehicle formation (see page 2, lines 22-23 discloses fleet management module for realizing real-time remote monitoring of vehicle position, running state, driver state, passenger/cargo state, and data analysis to optimize management of fleet);  
determining a target vehicle from the vehicle formation based on the transportation demand information and the driving status information (see page 3, lines 3-4 discloses a supply and demand matching unit which realizes the demand matching according to the real-time position of the vehicle from the vehicle-mounted terminal and capacity state);
and sending a dispatch instruction to the target vehicle, to cause the target vehicle execute a transportation task indicated by the transportation demand information according to the dispatch instruction (see page 3, line 5 discloses an information sending unit for sending order request to vehicle and transportation task).
Re Claim 12: See analogous limitations for appropriate citations in independent claims 1 and 6 above which will not be repeated for the sake of brevity; and Ceng further discloses storing a non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor (see end of page 4 to page 5, lines 1-5 data service module and data recording unit).
Claim Rejections - 35 USC § 103
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ceng in view of Namba et al (US 2019/0303806, published 10/3/19 and filed 3/26/19 but claims foreign priority to 3/29/18), herein “Namba.”  
Re Claims 2, 7: Ceng discloses the method of claim 1 and apparatus of claim 6, and Ceng further discloses:
…
determining the transportation demand information, based on the acquired number of to- be-transported objects (see page 2, line 21 discloses information management module for realizing demand matching and optimizing capacity and passenger/freight). 
However, Ceng fails to disclose the following. Meanwhile, Namba, in an analogous field of art, teaches:
wherein the vehicle in the vehicle formation travels on a driving route corresponding to the vehicle, and the driving route comprises a plurality of stations (see [0071] teaches a cars’ 3 scheduled route information and teaches multiple scheduled routes R1 and R2, [0079] discloses one or more stops which are boarding and deboarding locations which using broadest reasonable interpretation are analogous to stations);
and the acquiring transportation demand information, comprises: acquiring a number of to-be-transported objects at each station in the driving route, for the driving route corresponding to the vehicle in the vehicle formation (see [0079] teaches seat availability information and respective number of passengers. In [0040] of the instant applicant’s Specification, it states that the to-be-transported objects may include passengers and goods.).
 From the teaching of Namba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceng’s cloud platform vehicle with Namba’s disclosure of routes, stations, and acquiring a number of to-be-transported objects in order for “… shortening the waiting time at the boarding location and improving the efficiency of transportation” (see Namba [0108]).
Re Claims 3, 8: Ceng discloses the method of claim 1 and apparatus of claim 6, and Ceng further discloses:
determining a target vehicle from the vehicle formation based on the transportation demand information and the driving status information (see page 3, lines 3-4 discloses a supply and demand matching unit which realizes the demand matching according to the real-time position of the vehicle from the vehicle-mounted terminal and capacity state). 
However, Ceng fails to disclose the following. Meanwhile, Namba in an analogous field of art, teaches:
wherein the transportation demand information comprises the driving route, and the driving status information comprises a number of currently transported objects of the vehicle (see [0029] teaches a number of passengers detection unit 33, [0028] vehicle information detection unit 32 has scheduled route of car); 
determining a vehicle whose number of currently transported objects in the vehicle formation being less than a first preset threshold as a pending vehicle (see [0079] teaches search unit 203 chooses car 3A or 3C that has smaller number of passengers as recommended candidate);  
determining whether a driving route corresponding to the pending vehicle matches the driving route in the transportation demand information (see [0078] teaches determining recommended candidate in which two cars 3A and 3C with same scheduled route R1 and R3 found as secondary candidates);
and determining, in response to determining that the driving route corresponding to the pending vehicle matches the driving route in the transportation demand information, the target vehicle from the pending vehicle (see [0078] teaches determining recommended candidate in which two cars 3A and 3C with same scheduled route R1 and R3 found as secondary candidates, [0073] teaches finding a primary candidate car).
 From the teaching of Namba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceng’s cloud platform vehicle with Namba’s disclosure of routes, stations, and acquiring a number of to-be-transported objects in order for “… shortening the waiting time at the boarding location and improving the efficiency of transportation” (see Namba [0108]).
15.	Claims 4-5, 9-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ceng in view of Sweeney et al (US 2018/0342035, published 11/29/18 and filed 5/25/17), herein “Sweeney.”
Re Claims 4, 9: Ceng discloses the method of claim 1 and apparatus of claim 6, and Ceng further discloses: 
determining a target vehicle from the vehicle formation based on the transportation demand information and the driving status information (see page 3, lines 3-4 discloses a supply and demand matching unit which realizes the demand matching according to the real-time position of the vehicle from the vehicle-mounted terminal and capacity state).  
However, Ceng fails to disclose driving distance. Meanwhile, Sweeney in an analogous field of art, teaches:
wherein the transportation demand information comprises a driving route, and the driving status information comprises location information (see [0015] teaches a route of the AV, [0013] current location of selected AV and current location of requesting user); 
…
determining, based on the driving route in the transportation demand information and the location information of the vehicle in the vehicle formation, at least one vehicle corresponding to the location information having a shortest distance to the driving route that is less than a second preset threshold (see [0012] transport system can select human driver within closest distance or shortest ETA to requesting user, [0016] discloses where the passenger is within a threshold distance); 
and determining the target vehicle from the determined at least one vehicle (see [0065] determines optimal vehicle).
From the teaching of Sweeney, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceng’s cloud platform vehicle with Sweeney’s disclosure of routes and distance in order to “safely drive the AV along a given route” (see Sweeney [0023]).
Re Claims 5, 10, 13-15: Ceng discloses the method of claim 1, apparatus of claim 6, and the non-transitory computer readable medium of claim 12. Ceng further discloses:
determining a target vehicle from the vehicle formation based on the transportation demand information and the driving status information (see page 3, lines 3-4 discloses a supply and demand matching unit which realizes the demand matching according to the real-time position of the vehicle from the vehicle-mounted terminal and capacity state).  
However, Ceng fails to disclose driving environment information. Meanwhile, Sweeney in an analogous field of art, teaches: 
acquiring driving environment information of the vehicle in the vehicle formation (see [0045] operating the autonomous vehicle using specific sensor resources in variety of different environments, [0047] multiple types of sensors to provide physical environment surrounding AV 200, [0049] camera provides image data of physical environment of AV 200); 
…
determining the target vehicle from the vehicle formation based on the transportation demand information, the driving status information, and the acquired driving environment information (see [0065] determines most optimal vehicle from candidate vehicles). 
From the teaching of Sweeney, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceng’s cloud platform vehicle with Sweeney’s disclosure of environment information in order to “safely drive the AV along a given route” (see Sweeney [0023]).
Conclusion
16. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jung (Shared-ride Passenger Transportation Systems with Real-time Routing, NPL) is found to be the most pertinent NPL prior art as it deals with routing vehicles and optimizing routes for ridesharing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/Fawaad Haider/
Examiner, Art Unit 3687 

 /Geepy Pe/ Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                       12/6/2022